DETAILED ACTION
This office action is in response to the claims filed 1/30/2019.  Claims 1-8 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a first driving part configured to raise and lower the ascending and descending member; and a second driving part configured to convey the base plate in a horizontal direction.in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, line 1 of each of the respective claims recite “a heating apparatus for a heat treatment machine”.  However, no structure is provided in claims 1-8 to enable the device to provide heat, and therefore the preamble signifies that the claimed invention can be used in combination with a heating apparatus, or whether the claimed invention is capable of providing heat even though no structure for providing heat has been recited. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (2013/0253390) in view of Jeon et al (2013/0110007).
Regarding claim 1, Park discloses a heating apparatus for a heat treatment machine (vertical motion adjuster for thermotherapy device), comprising: a base plate (100) (conveyance unit includes a flat portion) (para [0064]); an ascending and descending member (200) (support unit) of which one end is coupled to the base plate (100) through a coupler (400) (hinge unit) (para [0100]); a plurality of members (210) (moxibustion device) provided in the ascending and descending member (para [0103]); a first driving part (300) (elevation unit) configured to raise and lower the ascending and descending member (200) (para [0077); and a second driving part (110) (movable members) configured to convey the base plate in a horizontal direction (can move in a forward and rearward in a major axis direction) (para [0068]).
Park does not disclose the plurality of members are ceramic members.
However, Jeon teaches a thermotherapy device including a plurality of members (110) (thermo-ceramic unit) configured to provide heat effects to a user’s body, wherein the plurality of members are ceramic (para [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the members of Park to be ceramic members as taught by Jeon in order to provide a suitable material for providing heat formation and massage effects to a user’s body (Jeon, para [0048]).
Regarding claim 2, Park discloses the ascending and descending member (200) ascends and descends while rotating around the coupler (400) (para [0108]).
Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Jeon et al as applied to claim 2 above, and further in view of Kim (2004/0260215).
Regarding claim 3, Modified Park discloses the second driving part conveys the base plate in the horizontal direction (Park, para [0068]).
Modified Park does not disclose the second driving part conveys the base plate in the horizontal direction to unify a location of each of the ceramic members in a vertical direction when the ascending and descending member ascends and descends.
However, Kim teaches a massage device including a pressure applying member (20) (para [0074]) and a first driving member (24) (second axis controller) configured to move along an axis Y in a vertical direction and a second driving member (22) (first axis controller) configured to move in an axis X in a horizontal direction (para [0077]), and wherein the second driving part (22) conveys the pressure applying member (20) in the horizontal direction to unify a location of each of the pressure applying member (20) in a vertical direction when the ascending and descending member (22) ascends and descends (pressure applying member (20) follows a predetermined height curve in the XY plane as shown in fig 4, and the first axis coordinate of the height curve is defined by a first function of time, and the second axis coordinate of the height curve is defined by a second function of the first axis coordinate) (para [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second driving part to convey the base plate in the horizontal direction to unify a location of each of the ceramic members in a vertical direction when the ascending and descending member ascends and descends as taught by Kim in order to provide a massaging motion for different heights and body contours of individual human bodies to provide the most effectively customized massaging motion (Kim, paras [0005]-[0008]).
Regarding claim 4, the modified Park’s reference discloses a controller (26) (microprocessor) (Kim, para [0079]) and as shown in fig 30, is configured to calculate a conveying distance of the base plate on the basis of an ascending and descending distance of each of the ceramic members (in step S12, body contour is calculated by measuring the second axis Y coordinate of the of the pressure applying member (20 of Kim)), and control the second driving part (22 of Kim) according to the calculated conveying distance (in step S20, the pressure applying member (20) is moved along the longitudinal stroke according to the body contour calculated in step S12 (Kim, para [0110]), and section along the first axis X can be added or removed in step S24) (Kim, para [0117]).
Regarding claim 5, Park discloses the first driving part (200) includes: a driving part (330) (driving member can be a motor) (para [0095]); a rotating member (320) (rotary member) connected to the driving part (330) (para [0090]); and a guide member (310) connected to the ascending and descending member (200) and configured to come into contact with the rotating member (320) (para [0078]).
Regarding claim 6, Park discloses the rotating member (320) includes a first gear part (321) (pinion) (para [0083]); and the guide member (310) includes a second gear part (311) having a curved shape and engaged with the first gear part (para [0084]).
Regarding claim 7, the modified Park’s reference discloses a sensor part (36 of Kim) (pressure sensor) configured to sense body information of a user and provide the body information to the controller (measures the pressure applied to the patient by the pressure applying member (20 of Kim)) (Kim, para [0081]).
Regarding claim 8, the modified Park’s reference discloses the controller (26 of Kim) raises and lowers the ascending and descending member (24 of Kim) according to the sensed body information of the user (body contour of the patient is measured by measuring the second Y axis coordinate of the pressure applying member (20 of Kim), wherein the pressure applying member (20 of Kim) is moved toward the patient in the direction of the second axis Y until the pressure applied on the patient by the pressure applying member (20 of Kim) reaches a threshold) (Kim, para [0083]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Liu (2011/0275968), Nagano (2010/0286569), and Lee et al (2014/0371638) discloses back massage devices configured to detect a contour of a human spine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785